DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered.
This office action is responsive to the amendment filed on 02/02/2021. As directed by the amendment: claim 1 have been amended and claims 3 and 4 have been cancelled. Thus, claims 1, 2, and 5-16 are presently pending in this application.
Response to Arguments
Applicant’s arguments, see pg. 4, filed 02/02/2021, with respect to the rejection of claims 1, 2, and 5-16 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1, 2, and 5-16 under 35 U.S.C. 103 has been withdrawn. Applicant’s persuasive argument is that the advantage in Vallana (US 2001/0044649 A1) is not specific to solely two connecting members.
Allowable Subject Matter
Claims 1, 2, and 5-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art, alone or on combination, fails to teach or render obvious (in addition to the other limitations of claim 1) a venous anchor comprising a metal frame structure including a plurality of rows of openly-formed, sinusoidal-shaped struts, each of the plurality of rows connected to an adjacent row by solely two connecting members. The closest prior art reference is Vallana which, as discussed above, has been overcome in . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503.  The examiner can normally be reached on Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771